UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09561 CENTURY CAPITAL MANAGEMENT TRUST (Exact name of Registrant as specified in charter) c/o Century Capital Management, LLC 100 Federal Street Boston, Massachusetts 02110 (Address of principal executive offices) (Zip code) Maureen E. Kane c/o Century Capital Management, LLC 100 Federal Street Boston, Massachusetts 02110 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 482-3060 Date of fiscal year end: 10/31 Date of reporting period: 01/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS CENTURY SHARES TRUST PORTFOLIO OF INVESTMENTS – AS OF JANUARY 31, 2012(Unaudited) Shares Value COMMON STOCK - 99.2% Consumer Discretionary - 14.5% Hotels, Restaurants & Leisure - 3.6% Marriott International, Inc. Class A $ Household Durables - 3.8% Tempur-Pedic International, Inc.* Media - 4.0% CBS Corp. Class B Specialty Retail - 3.1% O'Reilly Automotive, Inc.* Consumer Staples - 9.9% Food & Staples Retailing - 3.2% Costco Wholesale Corp. Food Products - 6.7% Green Mountain Coffee Roasters, Inc.* McCormick & Co.Inc. Energy - 10.3% Energy Equipment & Services - 1.9% Oil States International, Inc.* Oil, Gas & Consumable Fuels - 8.4% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Financials - 4.5% Commercial Banks - 1.4% CIT Group, Inc.* Insurance - 3.1% 4 Berkshire Hathaway, Inc. Class A* Prudential Financial, Inc. Health Care - 11.8% Biotechnology - 5.1% Alexion Pharmaceuticals, Inc.* Health Care Providers & Services - 3.4% Express Scripts, Inc.* Pharmaceuticals - 3.3% Abbott Laboratories Industrials - 11.4% Construction & Engineering - 3.7% Chicago Bridge & Iron Co. NV Electrical Equipment - 2.9% Rockwell Automation, Inc. Machinery - 2.0% Timken Co. Road & Rail - 2.8% CSX Corp. Information Technology - 31.7% Communications Equipment - 7.4% F5 Networks, Inc.* QUALCOMM, Inc. Computers & Peripherals - 9.3% Apple, Inc.* EMC Corp.* Internet Software & Services - 3.2% Google, Inc. Class A* IT Services - 5.8% Cognizant Technology Solutions Corp. Class A* Western Union Co. Software - 6.0% Adobe Systems, Inc.* Oracle Corp. Materials - 3.5% Chemicals - 3.5% LyondellBasell Industries NV Class A Telecommunication Services - 1.6% Wireless Telecommunication Services - 1.6% MetroPCS Communications, Inc.* See notes to financial statements. CENTURY FUNDS CENTURY SHARES TRUST PORTFOLIO OF INVESTMENTS (CONTINUED) – AS OF JANUARY 31, 2012(Unaudited) Total Investment in Common Stocks - 99.2% 178,150,626 (Identified cost, $139,565,190) Short-Term Investment - 0.9% State Street Institutional U.S. Government Money Market Fund (Identified cost, $1,530,668) Total Investments - 100.1% (Identified cost, $141,095,858)+ Liabilities in Excess of Other Assets - (0.1)% Net Assets - 100% $ 179,501,249 * Non-income producing security + Cost for Federal income tax purposes is substantially the same as for financial statement purposes.Net unrealized appreciation (depreciation) consists of: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ See notes to financial statements. CENTURY FUNDS CENTURY SMALL CAP SELECT FUND PORTFOLIO OF INVESTMENTS – AS OF JANUARY 31, 2012 (Unaudited) Shares Value COMMON STOCK - 92.0% Consumer Discretionary - 11.7% Auto Components - 0.8% China Zenix Auto International Ltd. ADR* $ 786,000 Modine Manufacturing Co.* Specialty Retail - 10.9% DSW, Inc. Class A Express, Inc.* Monro Muffler Brake, Inc. Sally Beauty Holdings, Inc.* Select Comfort Corp.* The Men's Wearhouse, Inc. West Marine, Inc.* Consumer Staples - 1.8% Food Products - 1.8% The Hain Celestial Group, Inc.* Energy - 5.3% Energy Equipment & Services - 1.8% Pioneer Drilling Co.* Oil, Gas & Consumable Fuels - 3.5% Berry Petroleum Co. Class A Carrizo Oil & Gas, Inc.* Financials - 9.3% Capital Markets - 7.2% Cohen & Steers, Inc. Evercore Partners, Inc. Class A HFF, Inc. Class A* Waddell & Reed Financial, Inc. Class A Commercial Banks - 2.1% Signature Bank* Health Care - 18.5% Biotechnology - 1.8% NPS Pharmaceuticals, Inc.* Health Care Providers & Services - 5.7% Acadia Healthcare Co, Inc.* Air Methods Corp.* Brookdale Senior Living, Inc.* IPC The Hospitalist Co., Inc.* 5,643,075 Health Care Technology - 3.1% Quality Systems, Inc. SXC Health Solutions Corp.* Life Sciences Tools & Services - 3.8% Bruker Corp.* WuXi PharmaTech (Cayman), Inc. ADR* Pharmaceuticals - 4.1% Jazz Pharmaceuticals PLC* Questcor Pharmaceuticals, Inc.* Industrials - 15.3% Aerospace & Defense - 1.9% Triumph Group, Inc. Air Freight & Logistics - 0.2% Atlas Air Worldwide Holdings, Inc.* Commercial Services & Supplies - 0.3% Interface, Inc. Class A Electrical Equipment - 2.1% General Cable Corp.* II-VI, Inc.* Machinery - 5.3% Chart Industries, Inc.* Graco, Inc. Titan International, Inc. Woodward, Inc. Trading Companies & Distributors - 5.5% Beacon Roofing Supply, Inc.* CAI International, Inc.* Information Technology - 24.4% Communications Equipment - 2.1% Acme Packet, Inc.* See notes to financial statements. CENTURY FUNDS CENTURY SMALL CAP SELECT FUND PORTFOLIO OF INVESTMENTS (CONTINUED) – AS OF JANUARY 31, 2012 (Unaudited) Shares Value Information Technology (Continued) Communications Equipment (Continued) Radware Ltd.* $ Internet Software & Services - 7.0% j2 Global, Inc. Liquidity Services, Inc.* LogMeIn, Inc.* IT Services - 4.1% Echo Global Logistics, Inc.* Online Resources Corp.* Sapient Corp. Semiconductors & Semiconductor Equipment - 4.6% Hittite Microwave Corp.* Power Integrations, Inc. Silicon Laboratories, Inc.* Software - 6.6% CommVault Systems, Inc.* Informatica Corp.* NetScout Systems, Inc.* Pegasystems, Inc. QLIK Technologies, Inc.* Solarwinds, Inc.* Materials - 4.6% Chemicals - 2.9% Balchem Corp. Intrepid Potash, Inc.* TPC Group, Inc.* Metals & Mining - 1.7% Schnitzer Steel Industries, Inc. Class A Telecommunication Services - 1.1% Diversified Telecommunication Services - 1.1% Cogent Communications Group, Inc.* Total Investment in Common Stocks - 92.0% (Identified cost, $309,344,226) Short-Term Investment - 9.0% State Street Institutional U.S. Government Money Market Fund (Identified cost, $34,821,280) Total Investments - 101.0% (Identified cost, $344,165,506)+ Liabilities in Excess of Other Assets - (1.0)% Net Assets - 100% $ * Non-income producing security ADR American Depositary Receipt + Cost for Federal income tax purposes is substantially the same as for financial statement purposes.Net unrealized appreciation (depreciation) consists of: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ See notes to financial statements. CENTURY FUNDS CENTURY GROWTH OPPORTUNITIES FUND PORTFOLIO OF INVESTMENTS – AS OF JANUARY 31, 2012 (Unaudited) Shares Value COMMON STOCK - 95.8% Consumer Discretionary - 18.4% Auto Components - 0.9% Gentex Corp. $ Hotels, Restaurants & Leisure - 2.1% Buffalo Wild Wings, Inc.* Household Durables - 3.2% DR Horton, Inc. Tempur-Pedic International, Inc.* Media - 1.9% Lamar Advertising Co. Class A* Specialty Retail - 10.3% Dick's Sporting Goods, Inc. DSW, Inc. Class A O'Reilly Automotive, Inc.* Pier 1 Imports, Inc.* Sally Beauty Holdings, Inc.* Consumer Staples - 3.9% Food & Staples Retailing - 0.8% United Natural Foods, Inc.* Food Products - 1.1% Green Mountain Coffee Roasters, Inc.* Personal Products - 2.0% Herbalife Ltd. Energy - 4.2% Energy Equipment & Services - 2.1% Dril-Quip, Inc.* Oil, Gas & Consumable Fuels - 2.1% Whiting Petroleum Corp.* Financials - 6.1% Commercial Banks - 2.0% Associated Banc-Corp Diversified Financial Services - 2.2% Moody's Corp. Insurance - 1.9% Validus Holdings Ltd. Health Care - 13.1% Health Care Equipment & Supplies - 4.7% Cyberonics, Inc.* 542,750 The Cooper Cos., Inc. Health Care Providers & Services - 1.5% MWI Veterinary Supply, Inc.* WellCare Health Plans, Inc.* Health Care Technology - 1.8% Allscripts Healthcare Solutions, Inc.* Pharmaceuticals - 5.1% Jazz Pharmaceuticals PLC* Questcor Pharmaceuticals, Inc.* Salix Pharmaceuticals Ltd.* Industrials - 13.4% Aerospace & Defense - 2.4% BE Aerospace, Inc.* Electrical Equipment - 2.4% Roper Industries, Inc. Machinery - 7.1% AGCO Corp.* Gardner Denver, Inc. Kennametal, Inc. Xylem, Inc. Road & Rail - 1.5% Kansas City Southern* Information Technology - 28.8% Communications Equipment - 4.9% Acme Packet, Inc.* F5 Networks, Inc.* Riverbed Technology, Inc.* Electronic Equipment, Instruments & Components - 2.0% IPG Photonics Corp.* Internet Software & Services - 5.0% Akamai Technologies, Inc.* LogMeIn, Inc.* OpenTable, Inc.* See notes to financial statements. CENTURY FUNDS CENTURY GROWTH OPPORTUNITIES FUND PORTFOLIO OF INVESTMENTS (CONTINUED) – AS OF JANUARY 31, 2012 (Unaudited) Shares Value Information Technology (Continued) IT Services - 5.6% Cardtronics, Inc.* $ Syntel, Inc. VeriFone Systems, Inc.* Semiconductors & Semiconductor Equipment - 4.2% NXP Semiconductor NV* Power Integrations, Inc. Volterra Semiconductor Corp.* Software - 7.1% ANSYS, Inc.* Fortinet, Inc.* NetScout Systems, Inc.* QLIK Technologies, Inc.* Solarwinds, Inc.* Materials - 5.8% Chemicals - 2.0% Kraton Performance Polymers, Inc.* Metals & Mining - 3.8% Steel Dynamics, Inc. Stillwater Mining Co.* Telecommunication Services - 2.1% Diversified Telecommunication Services - 2.1% AboveNet, Inc.* Total Investment in Common Stocks - 95.8% (Identified cost, $20,539,266) Short-Term Investment - 3.7% State Street Institutional U.S. Government Money Market Fund (Identified cost, $861,948) Total Investments - 99.5% (Identified cost, $21,401,214)+ Other Assets in Excess of Liabilities - 0.5% Net Assets - 100% $ * Non-income producing security See notes to financial statements. CENTURY FUNDS + Cost for Federal income tax purposes is substantially the same as for financial statement purposes.Net unrealized appreciation (depreciation) consists of: Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Note 1. Security Valuations Equity securities are valued at the last reported sale price or official closing price on the primary exchange or market on which they are traded, as reported by an independent pricing service.If no sale price or official closing price is reported, market value is generally determined based on quotes or closing prices obtained from a quotation reporting system, established market maker, or reputable pricing service. For unlisted securities and for exchange-listed securities for which there are no reported sales or official closing prices, market value is generally determined using closing bid prices. Short-term obligations, maturing in 60 days or less, are valued at amortized cost, which approximates fair value. Investments in open-end mutual funds are valued at their closing net asset value each business day. Fair value is defined as the price that the Funds would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability.The hierarchy of inputs that are used in determining the fair value of the Fund’s investments is summarized below: · Level 1 –quoted prices in active markets for identical investments · Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. The following is a summary of the inputs used in valuing the Funds’ assets carried at fair value: Fund Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Century Shares Trust Common Stock* $ $
